Citation Nr: 0409442	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  02-12 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from October 1968 to May 1975.

In perfecting this appeal, the appellant filed a VA form 9 in 
August 2002.  He indicated he wants for a hearing before a 
Veteran Law Judge of the Board of Veterans' Appeals (Board) 
at a local VA office.  The appellant has a right to such a 
hearing.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700 (2003).

The RO indicated on VA Form 8 that the veteran withdrew his 
request for a Board hearing in a document received October 
23, 2003.  The document received that date, an "SSOC 
Expedited Action" form sent him with a supplemental 
statement of the case, requested the veteran's choice of 
possible actions, including waiver of the 60 days allowed for 
response to an SSOC and immediate transfer of his appeal to 
the Board, which he selected.

The form was silent about his hearing request and it cannot 
be interpreted as a knowing or informed withdrawal of a 
request for a hearing.  The veteran's request for a hearing 
remains unaddressed.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the 
regional office, to be scheduled in 
accordance with applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




